646 N.W.2d 263 (2002)
264 Neb. 114
STATE of Nebraska, Appellee,
v.
Jeffrey D. LEANNA, Appellant.
No. S-00-1260.
Supreme Court of Nebraska.
June 21, 2002.
Thomas J. Garvey, Bellevue, for appellant.
Don Stenberg, Attorney General, and J. Kirk Brown, Lincoln, for appellee.
HENDRY, C.J., WRIGHT, CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.
WRIGHT, J.
This appeal arises from the denial of a motion to set aside a conviction pursuant to Neb.Rev.Stat. § 29-2264 (Cum.Supp. 2000). The Sarpy County District Court denied the motion, finding that § 29-2264 is unconstitutional as a violation of Neb. Const. art. II, § 1. Jeffrey D. Leanna appeals.
Leanna filed an application to set aside a conviction on October 16, 2000, after he completed all terms and conditions of probation related to a 1997 conviction for burglary, a Class III felony. The district court entered an order denying the motion to set aside, finding that it did not have authority to grant the motion.
The issues raised in this appeal are identical to those in State v. Spady, 264 Neb. 99, 645 N.W.2d 539 (2002). It is therefore unnecessary to restate the analysis in this opinion.
In Spady, we concluded that § 29-2264 is constitutional and is not in violation of article II, § 1. For the reasons set forth in Spady, the judgment of the district court which denied Leanna's motion to set aside the conviction is reversed, and the cause is remanded to the district court for further proceedings.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.